Citation Nr: 0216944	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision which denied the 
veteran's claim for an increased (compensable) rating for 
bilateral hearing loss.

It is noted that the veteran requested a Travel Board 
hearing in his March 2001 substantive appeal.  Later, he 
failed to report for his scheduled Travel Board hearing, in 
July 2002.  The veteran did not provide a reason for his 
failure to report and he did not otherwise request that his 
hearing be rescheduled.  As such, the Board will proceed 
with an adjudication of his claim. 


FINDING OF FACT

VA audiometric testing, performed in 1999, reflects that the 
veteran's hearing loss disability is manifested by a 
puretone threshold average of 68 decibels in the right ear 
with speech recognition of 96 percent, and a puretone 
threshold average of 64 decibels in the left ear with speech 
recognition of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.3, 4.85, 4.86 Diagnostic Code 6100 (as in effect 
prior to, and on and after, June 10, 1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1967 to April 
1969.

By a September 1969 RO decision, service connection for 
bilateral hearing loss was granted and a 0 percent 
evaluation was assigned.  Since service connection was 
established, the veteran's rating for bilateral hearing loss 
has not changed. 

A November 1998 audiogram, prepared at the University of 
Washington Medical Center, reflects that the veteran 
complained that his hearing loss was worsening.  On 
examination, his average puretone threshold was 27 decibels, 
bilaterally.  (This average was based on findings made at 
500, 1000, and 2000 Hertz.)  Other audiometric findings can 
not be reported as they are in graphical form.  Using the W-
22 word list, he had 88 percent and 84 percent speech 
recognition in the right and left ears, respectively, at 60 
decibels; and he had 88 percent speech recognition at 80 
decibels in both ears.  It was concluded he had severe high 
frequency sensorineural hearing loss in both ears. 

A 1999 VA audiological examination report shows that the 
veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
95
105
LEFT

20
40
90
105

His speech recognition was 96 percent, in each ear, using 
the Maryland CNC test.  It was noted that the veteran had 
moderate to profound high frequency sensorineural hearing 
loss in the left ear, and mild to profound high frequency 
sensorineural hearing loss in the right ear. 

A private medical record dated in April 1999 shows that the 
veteran had pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
95
105
LEFT

20
40
90
105

His speech recognition was noted as 96 percent in both ears.  
The type of speech recognition test was not identified.  It 
was concluded that his hearing loss in the right ear had 
progressed (10-20 decibels from 2000 to 4000 Hertz), and his 
hearing loss of the left ear had progressed (15 decibels at 
2000 Hertz). 

Private medical records, dated in October 1999, show that 
the veteran complained of gradual hearing loss over many 
years.  He said he could not hear sirens or alarms.  He 
indicated he had not experienced any sudden hearing changes 
or fluctuations.  Following an examination, it was noted 
that he had precipitous high frequency sensorineural hearing 
loss with fair speech recognition during periods of quiet.  
Specifically, it was noted that his speech recognition was 
88 percent and 84 percent in the right and left ears, 
respectively at 60 decibels.  (It is unclear what type of 
speech recognition test was employed.)  Another report shows 
that his prognosis was that his hearing loss was fixed and 
stable.  It was noted that there were no curative or 
palliative treatment measures available but that he could be 
helped by hearing aids.  

II.  Legal Analysis

Veteran Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The record shows 
that the veteran was properly notified of the July 1999 RO 
decision which denied his claim for a rating higher rating 
based on the lack of evidence showing that he had a 
compensable hearing loss disability.  That is the key issue 
in this case, and the RO's decision, as well as the 
statement of the case (issued in January 2001), informed the 
veteran that he needed to submit evidence of diminished 
hearing (to a compensable level) in order to prevail.  VA 
has met its duty to inform the veteran.  The Board concludes 
the discussions in the rating decision and statement of the 
case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Notably, the veteran was provided a 
comprehensive VA examination that determined the severity of 
his bilateral hearing loss, in February 1999.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

The veteran was provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA 
and what evidence would be secured by the appellant is 
harmless.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of 
VA's resources is not warranted. 

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Despite the revisions, 
the basic method for evaluating hearing loss (discussed 
above) generally remains the same.  The revised regulations 
do, however, include a special method for rating exceptional 
patterns of hearing impairment, as defined by 38 C.F.R. § 
4.86.  Exceptional patterns of hearing impairment exist when 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz 
are each 55 decibels or more, or when the puretone 
thresholds are 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (as in 
effect on and after June 10, 1999).  This special method is, 
however, inapplicable to the present case since the 
veteran's audiometric test results do not show such an 
exceptional pattern of hearing impairment as defined by the 
regulation.  As such, the new criteria do not afford the 
veteran a higher rating.

Generally, when there has been a regulatory change the Board 
must consider both the old and the new criteria and apply 
the version most favorable to the appellant.  However, prior 
to the effective date of the new regulations, the veteran's 
claim may only be evaluated under the older criteria.  38 
U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 
(April 10, 2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Again, it is noted that the veteran does not 
have an exceptional pattern of hearing impairment.)

In the instant case, medical evidence on file shows that on 
VA audiometric testing in February 1999, the veteran had a 
right ear average puretone decibel loss of 68 with speech 
recognition of 96 percent.  This corresponds to a numeric 
designation of "II" under the old criteria.  See 38 C.F.R. § 
4.87, Table VI.  He had a left ear average puretone decibel 
loss of 64 with speech recognition of 96 percent.  This also 
corresponds to a numeric designation of "II" under the old 
criteria.  Id.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII.  

With regard to the private medical evidence on file, it is 
noted that the November 1998 findings (discussed in the 
Factual Background) reflect that the veteran's average pure 
tone threshold was 27, bilaterally.  This average was based 
on findings made at 500, 1000, and 2000 Hertz, not on an 
average based on findings made at 1000, 2000, 3000, and 4000 
Hertz, as required by regulation.  Further, the speech 
recognition score was based on the W-22 word list, not the 
Maryland CNC test.  In sum, the complete findings made 
during the course of a November 1998 private examination can 
not be applied to VA's rating criteria.  Similarly, findings 
made during the course of other private examinations can not 
be applied as a valid speech recognition scores are lacking.  
However, to the extent that there was puretone testing, the 
private results were essentially the same as the VA results.

The Board finds that the most probative evidence on file is 
the February 1999 VA examination report; an analysis of this 
report reveals that the veteran's bilateral hearing loss is 
noncompensable.

Although the veteran asserts that his bilateral hearing loss 
disability warrants a rating in excess of 0 percent, the 
Board finds that the evidence of record preponderates 
against a rating in excess of 0 percent under both the old 
or new criteria.  See Lendenmann, 3 Vet.App. at 349.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
C.F.R. § 4.3.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected hearing loss may 
well cause some impairment in his daily activities, but 
there is nothing to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for hearing loss.  In any event, the Board, 
in the first instance, may not assign an extraschedular 
rating.  Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

An increased rating for bilateral hearing loss is denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

